DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on August 18, 2022 has been entered.
Claims 1 and 3-21 are pending. 
Claim 1 has been amended. 
Claim 2 has been canceled.
Claims 1 and 3-21 are rejected.

Information Disclosure Statement
The two information disclosure statements (IDSs) submitted on March 30, 2022, which appear to be identical, were filed before the mailing of a first Office Action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.

		
Priority
This application claims priority to provisional Application No. 63/168,070, filed January 15, 2021.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78(2), and MPEP § 211 et seq.
	
Claim Objections
Claims 1 and 3-4,  are objected to because of the following informalities:
The claims comprise multiple components written in a run-on phrase that is difficult to read. The claims are non-compliant with the following patent rule: “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,” 37C.F.R. § 1.75(i).
Each of the components recited in the claims should begin on a separate indented line in an organized manner, and not run together as one sentence with no indentation.  
Applicant should also ensure that all the claims are properly punctuated. The claim limitations are currently separated by commas at the end of each limitation, but should be separated by semicolons.  
The following description may be helpful to Applicant:
The body of the claim follows the transitional phrase and lists the main elements of the combination. It is here that the invention is particularly claimed. The body of the claim of a machine invention, for example, lists the parts of the machine in some sort of logical order so as to recite the mechanical interrelationship of the parts of the machine. In another example, the claims to a chemical invention may show a chemical formula or a representation of a chemical molecule. Finally, the claims to a method invention will list the method steps generally in the order in which they are to be carried out.
Because the claim is a single sentence, special punctuation conventions have been developed and are being increasingly used by patent attorneys. Modern claims follow a set format whereby the preamble is separated from the transitional term by a comma while the transitional term is separated from the body by a colon. Each of the elements of the invention in the body of the claim are in separate paragraphs, which are set apart from other paragraphs by a semi-colon.  
www.tms.org/pubs/journals/JOM/matters/matters-9511.html#:~:text=Because%20the%20claim%20is%20a%20single%20sentence%2C%20special,is%20separated%20from%20the%20body%20by%20a%20colon, emphasis added. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
The claim recites “… video input (such as a camera)  …”  Such use of exemplary language leads to confusion over the intended scope of a claim, making it indefinite. See MPEP § 2173.05(d).  In addition, the use of parentheses inside a claim is non-standard and confusing. 
Another point of confusion is the different spellings for the term “knowledge base,” which is spelled as two separate words in its first use and strung together as “knowledgebase” later in the claim.  It is not clear whether the same entity is intended, since the spellings differ.
Finally, it is unclear what is meant by “layered conversation.”  Although the specification defines three groupings of users as Layers 1,  2, and 3, it is not clear what is meant by “layered,” since all the groups appear to be able to communicate with each other.  In computer science, one definition of layering is as follows:
In computer programming, layering is the organization of programming into separate functional components that interact in some sequential and hierarchical way, with each layer usually having an interface only to the layer above it and the layer below it. www.techtarget.com/searchsoftwarequality/definition/layer#:~:text=1%29%20In%20computer%20programming%2C%20layering%20is%20the%20organization,layer%20below%20it.%20Communication%20programs%20are%20often%20layered, emphasis added.
	
Such layering can be found in the Open Systems Interconnection (OSI) model used in computer network communications, in which the seven layers are defined to represent the communications, ranging from the Layer 1 physical media, signals and bit stream definitions all the way through to the Layer 7 Application message formats and end user interfaces.  It is not clear how that definition relates to the “layered conversations” of the instant application.  In addition a further definition of “layered conversation logic” and its relationship to controlling the volume of each participant would be helpful to the public. Further clarification is needed.
The claim recites “ … a conversation type selected from the group (Layer 1, Layer 2, Layer 3).”  Not only are the parentheses inappropriate, but the term “conversation type” must be defined more fully than simply a Layer number for the claim to be definite.  Applicant should note that in examining the claims, Examiner may not import the contents of the specification into the claims, and that since the claims represent the entity which potentially receives patent protection, they must be understandable in and of themselves.
The claim also recites “wherein  LCX1, X2 , … XN  refers to a Layer C communication between Users X, X2, …XN” is very confusing as well, since the subscripts for LC do not match the User labels.  In addition, this method of claiming with subscripts is confusing and therefore indefinite. 
The recitation of “wherein the layered conversation logic scales the volume of User X2 experienced by User X1 in conversation L1x1,x2 to S1,1% volume where S1 is a scaling factor” is particularly difficult to understand, since “S1,1% volume” is another undefined designation that makes no sense to a person of ordinary skill in the art.
Regarding Claims 3-21, 
Because the claims depend from rejected base Claim 1, they are also rejected.	
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-12 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Pursuant to patent regulation 1.75(c), the multiple dependent claims violate regulatory requirements, as follows:
(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. … Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered. 37 C.F.R. 1.75(c), emphasis added.

MPEP § 608.01(n)(B) provides examples of unacceptable multiple dependent claims, as follows and the highlighted/underlined example labeled “Claim 9” is applicable to the instant claims:  
B.    Unacceptable Multiple Dependent Claim Wording 
1.    Claim Does Not Refer Back in the Alternative Only
Claim 5. A gadget according to claim 3 and 4, further comprising ---
Claim 9. A gadget according to claims 1-3, in which --- 
Claim 9. A gadget as in claims 1 or 2 and 7 or 8, which ---
Claim 6. A gadget as in the preceding claims in which --- 
Claim 6. A gadget as in claims 1, 2, 3, 4 and/or 5, in which ---
2.    Claim Does Not Refer to a Preceding Claim
Claim 3. A gadget as in any of the following claims, in which ---
Claim 5. A gadget as in either claim 6 or claim 8, in which ---
3.    Reference to Two Sets of Claims to Different Features
Claim 9. A gadget as in claim 1 or 4 made by the process of claims 5, 6, 7, or 8, in which ---
4.    Reference Back to Another Multiple Dependent Claim
Claim 8. A gadget as in claim 5 (claim 5 is a multiple dependent claim) or claim 7, in which ---
35 U.S.C. 112  indicates that the limitations or elements of each claim incorporated by reference into a multiple dependent claim must be considered separately. Thus, a multiple dependent claim, as such, does not contain all the limitations of all the alternative claims to which it refers, but rather contains in any one embodiment only those limitations of the particular claim referred to for the embodiment under consideration. Hence, a multiple dependent claim must be considered in the same manner as a plurality of single dependent claims
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
Claims 1is the only independent claim. An understanding of the invention can be derived from a reading of independent Claim 1, which is reproduced below.
1.	 A virtual communication system including logic for supporting layered conversations, the system comprising: at least two computers communicating to one another over a communications medium, where each computer represents a User, each computer including a display, audio input, audio output, video input (such as a camera), memory, data storage, and a processor, a knowledge base stored in memory, the knowledgebase containing an identifier identifying each conversation associated with a given user, the knowledgebase storing information identifying each participant in each of the conversations, the knowledgebase storing information identifying the type of each conversation associated with the given one of the at least two computers, where each User may participate in multiple simultaneous conversations; and 
layered conversation logic executed by the processor, the layered conversation logic controlling a volume of each participant in each conversation in which the User participates in accordance with the conversation type; wherein a given User may communicate with one or more other Users in a conversation type selected from the group (Layer 1, Layer 2, and Layer 3), wherein LCX1,X2,...XN refers to a Layer C communication between Users X, X2, ...XN, wherein if User X1 is in a Layer 1 conversation with User X2 then they are not in Layer 2 or Layer 3 conversation, wherein if User X1 is in Layer 2 conversation with User X2 then User X1 and User X2 are in both Layer 1 and Layer 2 conversations but not in a Layer 3 conversation, and if User X1 is in a Layer 3 conversation with User X2 then User X1 and User X2 are in Layer 1, Layer 2 and Layer 3 conversations together, wherein the  layered conversation logic scales the volume of User X2 experienced by User X1 in conversation L1X1,X2 to S1,1% volume where S1 is a scaling factor
This claim is difficult to fully understand, since Applicant has presented it in a run-on manner, with no appropriate semicolons and indentations associated with the many limitations.  However, it is clear that the application is directed to conversations which can occur among multiple participants in a virtual environment.  The Detailed Description of the specification explains as follows: 
[0004] A big limitation in today's virtual communication applications (such as video conferencing applications, voice-only applications, or gaming environments with voice and/or video capabilities) is the inability to have dynamic, fluid conversations. Users' video tiles are generally laid out in a grid pattern and they are all engaged in one single conversation, regardless of how many users are in the videoconferencing session. If two users speak at a time, the other users in the session will hear them both at the same time and it will sound as if they are talking over each other, making it difficult to understand what either user is saying. As a result, users have to be careful to take turns speaking, one at a time. This is equally frustrating for speakers and listeners, and disrupts the natural flow of conversations that are inhibited by these limitations.

[0005] In contrast, we observe that at in-person gatherings, people exhibit tendencies to self-organize into smaller groups and conversations that are occurring simultaneously. Additionally, we observe that people frequently make side comments or engage in side conversations within a group conversation. We
refer to this dynamic as sidebar conversations. Throughout this disclosure the term "conversation" is intended to refer to a verbal conversation as opposed to written or textual conversations. The present invention addresses the shortcomings of conventional virtual communications platforms as follows.

The purpose of the invention appears to be to provide a virtual communication system to allow users to take part in conversation either in a large group or in smaller groups, as well as in sidebar conversations.  
An additional aspect of the invention relates to mathematical calculations relating to the volume of a user’s voice, as indicated by the following paragraphs of the specification:
[00068] Users can speak to other users, hear other users when they speak, and see each other through the video tiles, preserving both the voice and video components of a videoconferencing application.
[00069] For each user, the volume of other users' audio may automatically adjust based on relative distance. For example, in FIG. 1 each user is represented by a gray circle, such that User A is the gray circle with the letter 'A' inside of it. User A can hear User C at a relatively higher volume, User B at a relatively moderate volume, and User Data relatively low volume.
[00070] Converting distance to a volume adjustment could be done using the following equation:
[00071] V=1/d p
[00072] Where Vis the volume, d is the distance, and p is the power exponent.
[00073]  One way to technically implement this function would be to pick a base distance which represents full volume. For example, we could pick a distance of 10 units for full volume. In that case, the value of d would be calculated as the lesser of 1 and user's distance/10. In other words, if a user is 10 units away, d would equal 1. If the user is 25 units away, d would equal 2.5, and so on. If we also choose a value of, say, 2 for p, then the volume of that user (at 25 units away) as a percentage of their maximum volume would be V = 1/2.52 = 1 /6.25
= 0.16 or 16%.

Under the 2019 Revised Guidance1, it is necessary to first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a
fundamental economic practice, or mental processes); and

(2) additional elements that integrate the judicial exception into a practical application (see Manual for Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, then it is necessary look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that are not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 


Prong One - Abstract Idea
The Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a) Mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent-eligible at Prong One. This determination concludes the eligibility analysis, except in rare situations. However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A.


Prong Two, Step 2A - Practical Application
If a claim recites a judicial exception in Step 2A, a determination is made whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified "practical application" sections of the MPEP are cited in the Revised Guidance under Step 2A. The first four constitute “practical applications,” as follows:
(1) MPEP § 2106.05(a) Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field

(2) MPEP § 2106.05(b) Particular Machine 

(3) MPEP § 2106.05(c) Particular Transformation

(4) MPEP § 2106.05(e) Other Meaningful Limitations.

The last three do not constitute “practical applications,” as follows:

(5) MPEP § 2106.05(f) Mere Instructions to Apply an Exception

(6) MPEP § 2106.05(g) Insignificant Extra-Solution Activity 

(7) MPEP § 2106.05(h) Field of Use and Technological Environment

If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.

Prong Two, Step 2B - "Inventive Concept" or "Significantly More"
The Federal Circuit has held that a claim that recites a judicial exception under Step 2A is nonetheless patent eligible at the second step of the Alice/Mayo test (USPTO Step 2B). This can occur if the claim recites additional elements that render the claim patent eligible by providing "significantly more" than the recited judicial exception, such as because the additional elements were unconventional in combination. Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). Under the Revised Guidance, it must be determined in Step 2B whether an additional element or combination of elements: (1) "Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;" or (2) "simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present." See Revised Guidance, III.B.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.	
					Analysis
In accordance with Prong One of the Revised Guidance, the steps recited in independent Claim 1 are directed to a judicial exception.  The recited process describes the judicial exception summarized as Certain Methods of Organizing Human Activity, which includes managing personal behavior or interactions between people.  Specifically, “a virtual communication system including logic for supporting layered conversations” is provided, encompassing interactions between people, with a “knowledge base containing an identifier identifying each conversation associated with a given user” and “storing information identifying each participant in each of the conversations.”  In addition, Claim 1 recites “the layered conversation logic controlling a volume of each participant in each conversation in which the User participates,” which is equivalent to managing personal behavior.  Most of the dependent claims also recite additional limitations associated with the conversations and the management of the volume of the speaking.  
It is important to carefully review the context of Claim 1.  After Claim 1 recites that various users are communicating with one another and discloses the type of computers, peripherals, and database contents are involved in the communications, the claim provides examples of the different conversations which may occur among the users X1, X2, and X3.  One example is the limitation that recites “wherein if User X1 is in Layer 2 conversation with User X2 then User X1 and User X2 are in both Layer 1 and Layer 2 conversations but not in a Layer 3 conversation.”  The “Layers” being referenced relate to the overall session, where Layer 1 is defined as the entire session, Layer 2 to a subset of conversations in smaller groups, and Layer 3 as sidebar conversations (see specification, paragraphs [0055] – [0058]).  Meetings between individuals in various groupings have been part of the human experience for decades, if not centuries.  Patents cannot be reasonably granted for definitions of meetings between individuals.  In this example, if a person named Daniel and another named Melissa are both attending a virtual meeting online (Layer 1), and decide to break off into a smaller group to converse about some topic (Layer 2), the patent limitation would conclude that they are not in a sidebar conversation (Layer 3).  This makes little sense in terms of patentability, since it involves human behavior, not computer algorithms.  If Daniel and Melissa decide to report that they have had a sidebar conversation, that report alleging that a sidebar occurred would be contrary to this particular limitation and could potentially result in a legal action.  The situation being claimed represents purely human activity, which is not patentable. 
Applicant’s diagrams present further evidence that the application is not patent eligible.  The specification states that “FIG. 1 is a diagram depicting users A-D” (paragraph [00031]) and that “FIG. 2 is a diagram depicting Users A-D with an arrow denoting a direction each user is facing” (paragraph [00032]), where each diagram depicts a rectangular box with circles labeled A-D which represent people.  The fact that the first two diagrams of the invention actually depict people further demonstrates that the invention relates to human activity, which is not patent eligible subject matter, and not to computer algorithms.
In short, the idea that subject matter relating to individuals interacting in conversations is patentable goes beyond the scope of reasonableness.  The purpose of applying the 35 U.S.C. §101 exception, as explained by Supreme Court, is as follows: 
Accordingly, in applying the §101 exception, we must distinguish between patents that claim the “building blocks” of human ingenuity and those that integrate the building blocks into something more. Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976, 1981 (U.S. 2014). 
How individuals interact with each other during conversations occurring in meetings, whether virtual meetings via computers or in real life situations, amounts to human activity that is not eligible for patent protection.
In addition, the invention is also directed to Mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations. Claim 1 recites variations regarding how user conversations with other users are determined, but also recites formulae relating to scaling of conversation volumes, including “wherein the  layered conversation logic scales the volume of User X2 experienced by User X1 in conversation L1X1,X2 to S1,1% volume where S1 is a scaling factor.” Dependent Claims 3-4 and 9-12 recite further mathematical computations for specifying conversational volume.  
Other than the recitations of standard computing elements, nothing in the claims precludes the steps from being classified as Certain Methods of Organizing Human Activity and as Mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations.
Accordingly, under Prong One, the independent claims recite an abstract idea.

Prong Two
Step 2A

After determining under Prong One that the claims recite a judicial exception, under Prong Two, Step 2A, the analysis is conducted to determine whether the judicial exception is integrated into a practical application. The Claim 1 limitations are set forth in the left column of Table I below, and the right column presents the analysis under the Revised Guidance. 

Claim 1
Revised Guidance
A virtual communication system including logic for supporting layered conversations, the system comprising: at least two computers communicating to one another over a communications medium, where each computer represents a User, each computer including a display, audio input, audio output, video input (such as a camera), memory, data storage, and a processor, a knowledge base stored in memory, the knowledgebase containing an identifier identifying each conversation associated with a given user, 

“Apply it.”  Implement a judicial exception on a computer. Rev. Guid. 55 & n.30.
where each computer represents a User, each computer including a display, audio input, audio output, video input (such as a camera), memory, data storage, and a processor, a knowledge base stored in memory,
Certain methods of organizing
human activity (including interactions between people). Rev. Guid. 52 & n.13.

the knowledgebase storing information identifying each participant in each of the conversations, the knowledgebase storing information identifying the type of each conversation associated with the given one of the at least two computers,
Certain methods of organizing
human activity (including managing
personal behavior). Rev. Guid. 52 & n.13.

where each User may participate in multiple simultaneous conversations; and
Certain methods of organizing
human activity (including managing
personal behavior). Rev. Guid. 52 & n.13.
layered conversation logic executed by the processor, the layered conversation logic controlling a volume of each participant in each conversation in which the User participates in accordance with the conversation type. 

Certain methods of organizing
human activity (including managing
personal behavior). Rev. Guid. 52 & n.13.

wherein a given User may communicate with one or more other Users in a conversation type selected from the group (Layer 1, Layer 2, and Layer 3), 
    
Certain methods of organizing
human activity (including interactions between people). Rev. Guid. 52 & n.13.

wherein LCX1,X2,...XN refers to a Layer C communication between Users X, X2, ...XN, wherein if User X1 is in a Layer 1 conversation with User X2 then they are not in Layer 2 or Layer 3 conversation,

Certain methods of organizing
human activity (including managing
personal behavior). Rev. Guid. 52 & n.13.
wherein if User X1 is in Layer 2 conversation with User X2 then User X1 and User X2 are in both Layer 1 and Layer 2 conversations but not in a Layer 3 conversation, and if User X1 is in a Layer 3 conversation with User X2 then User X1 and User X2 are in Layer 1, Layer 2 and Layer 3 conversations together,

Certain methods of organizing
human activity (including managing
personal behavior). Rev. Guid. 52 & n.13.
wherein the  layered conversation logic scales the volume of User X2 experienced by User X1 in conversation L1X1,X2 to S1,1% volume where S1 is a scaling factor.

Mathematical concepts—
mathematical relationships,
mathematical formulas or equations,
mathematical calculations. Rev. Guid. 52 & n.12.


Based on the analysis under Prong 2, Step 2A of the Revised Guidance, Claim 1 does not recite a “practical application” to overcome the judicial exception. 


Prong Two
Step 2B
Next, if a claim has been determined to be directed to a judicial exception under the Revised Guidance, the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept by   amounting to “significantly more” than the judicial exception itself. It must be determined in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.  The Supreme Court provided the following guidance with respect to activities that are well-known in the art: 
Further support for the view that simply appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patentable is provided …
Mayo Collaborative Servs. v. Prometheus Labs. Inc., 101 USPQ2d 1961,1964 (U.S. 2012)

In the instant application, the claims only recite generic computing elements , including “computers communicating to one another over a communications medium,” “each computer including a display, audio input, audio output, video input (such as a camera), memory, data storage, and a processor,” and “a knowledge base stored in memory.”  The components are recited at a high-level of generality such that they amount to no more than mere generic computer components to apply the exception, all of which are “well-understood, routine, conventional activities.” 
Accordingly, the analysis under the multiple steps of the Revised Guidance leads to the determination that independent Claim 1 is directed to an abstract idea under 35 U.S.C. 101, and so are the dependent claims 3-21, which incorporate the abstract idea by virtue of their dependencies.  Therefore, Claims 1 and 3-21 are directed to a judicial exception, and are not patent-eligible.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Leibovich et al. (US 2016/0142677 A1, hereinafter referred to as Leibovich), in view of Hyndman (US 8,243,903 B1, hereinafter referred to as Hyndman), and further in view of Krol et al.  (US 11,070,768 B1, hereinafter referred to as Krol).
Regarding Claim 1,
Leibovich teaches:
“A virtual communication system including logic for supporting layered conversations” (paragraph [0008]).  [Users are placed into common virtual rooms or virtual interactive environments to permit sharing of content and chat between the individuals in a same virtual interactive environment.]
“the system comprising: at least two computers communicating to one another over a communications medium, where each computer represents a User” (paragraph [0017]).  [Video chat, shared screens, and synchronized interactions among a plurality of users using devices connected to a network. ]  (NOTE: The network is equivalent to the “communications medium.”)
“each computer including a display, audio input, audio output, video input (such as a camera), memory, data storage, and a processor” (paragraph [0023]; fig. 2, elements 200, 202, 204, 206, 208, 210, 212, 215]).  [The endpoint device 200 typically includes a number of input/output (l/O) and interface elements, including an audio output 202, a user interface 204, a camera 206, a microphone 208, a text input area 210, and others; client device 200 endpoint includes a processor 215 capable of controlling the operation of the device by executing instructions stored in a memory 212, including RAM, ROM, Flash or other volatile and/or non-volatile digital storage space.] 
 “a knowledge base stored in memory, the knowledgebase containing an identifier identifying each conversation associated with a given user, the knowledgebase storing information identifying each participant in each of the conversations” (paragraphs [0027], [0058]; fig. 2, elements 222).  [A user database 222 includes storage space or addressable memory for user data related to the plurality of users registered to use the service or system ([0027]).  A key combines an identification of the user or his/her endpoint device, and also an identification of an address or source of the broadcast content, which combined in a single key allow this user  and others similarly situated to share in a virtual interactive environment ([0058]).]  (NOTE: The user database is equivalent to the “knowledgebase,” and the key to the “identifier.”)
“the knowledgebase storing information identifying the type of each conversation associated with the given one of the at least two computers, where each User may participate in multiple simultaneous conversations” (paragraphs [0027], [0032], [0029]; fig. 2, elements 228, 228a, 228b; fig. 3, elements 300, 310, 322, 324, 326, 328).  [A conference database 228 holds data relating to one or more conferences or interactive virtual conference sessions, including conference identifying information 228a and conference membership data 228b ([0027]).  An endpoint client device 300 connects to the management server 310 over some communication link such as the Internet or other cabled or wireless or cellular communication network or link, and other groups of endpoint clients are clustered into meaningful subsets of users 322, 324, 326 and 328 within respective interactive virtual environments; users can navigate among or be transported in the environments according to the wishes of the users and their interests ([0032]).  An interactive virtual environment can be limited to a maximum number of participants at any given time, and a subset of environments can be limited to a maximum number of simultaneous participants ([0029]).]  (NOTE: The conference database is equivalent to the “knowledgebase,” and users 322, 324, 326 and 328 navigating among respective interactive virtual environments to the “User participating in multiple simultaneous conversations.”)
 “layered conversation logic executed by the processor” (paragraph [0040]).  [A user can manipulate the social layer dialogues, for example the bubbles, and join more than one such bubble or dialogue portion together.]
“wherein a given User may communicate with one or more other Users in a conversation type selected from the group (Layer 1, Layer 2, and Layer 3), wherein LCX1,X2, ...XN refers to a Layer C communication between Users X, X2, ...XN” (paragraphs [0040], [0044]).  [A user can manipulate the social layer dialogues, for example the bubbles, and join more than one such bubble or dialogue portion together, placing them where he or she likes on his or her endpoint screen; this can facilitate dynamic public, private or semi-private conversations among selected participants ([0040]).  The control or identity of who is the master user can be passed from one member of the group to another member who then takes on the responsibility for controlling the context of the session ([0044]).]
“wherein if User X1 is in a Layer 1 conversation with User X2 then they are not in Layer 2 or Layer 3 conversation”  (paragraphs [0039], [0041]).  [The social layer is presented as chat windows or cartoon-like "bubble" dialogues on the screen of the respective users' devices, and special content is inserted into the social layer representing, for example, a logo of a sports team involved in the broadcast being viewed by the group ([0039]).  A host or moderator has some degree of control over the interactions taking place in an interactive virtual environment, to prevent abuse and add value to the other users of the environment ([0041]).]   (NOTE: Since the moderator has control over the dialogues within the session, it is possible to provide for the claimed situation, which merely represents another of the many possible permutations with respect to people’s conversations.) 
“wherein if User X1 is in Layer 2 conversation with User X2 then User X1 and User X2 are in both Layer 1 and Layer 2 conversations but not in a Layer 3 conversation, and if User X1 is in a Layer 3 conversation with User X2 then User X1 and User X2 are in Layer 1, Layer 2 and Layer 3 conversations together” (paragraphs [0039], [0041]).  [The social layer is presented as chat windows or cartoon-like "bubble" dialogues on the screen of the respective users' devices, and special content is inserted into the social layer representing, for example, a logo of a sports team involved in the broadcast being viewed by the group ([0039]).  A host or moderator has some degree of control over the interactions taking place in an interactive virtual environment, to prevent abuse and add value to the other users of the environment ([0041]).]  (NOTE: Again, since the moderator has control over the dialogues within the session, it is possible to provide for the claimed situation, which merely represents another of the many possible permutations with respect to people’s conversations.)
Leibovich does not teach:
 “the layered conversation logic controlling a volume of each participant in each conversation in which the User participates in accordance with the conversation type.”
“wherein the  layered conversation logic scales the volume of User X2 experienced by User X1 in conversation L1X1,X2 to S1,1% volume where S1 is a scaling factor.”
Hyndman teaches: 
“the layered conversation logic controlling a volume of each participant in each conversation in which the User participates in accordance with the conversation type” (column 7, lines 53-55; column 4, lines 39-42).  [The user may be allowed to
input control signals  to the signal processor to control the volume of the main audio, secure side conversation audio (column 7, lines 53-55).  Once the multi-party communication session is established, the peers that would like to engage in a secure side conversation may use Secure Socket Layer (SSL)  (column 4, lines 39-42).]  (NOTE: The SSL layering is equivalent to a type of “layered conversation logic.”)
Both Leibovich and Hyndman teach systems with multiple participants in communication sessions and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Leibovich disclosure, the use of volume control in the session, as taught by Hyndman.  Such inclusion would have increased the flexibility of the conversation control for the benefit of the users, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Krol teaches: 
“wherein the  … logic scales the volume of User X2 experienced by User X1 in conversation L1X1,X2 to S1,1% volume where S1 is a scaling factor” (column 11, lines 27-32; column 11, lines 33-44).  [Volume is adjusted based on distance between the avatars as an audio stream from a microphone of a device of another user is received; the volume of both the first and second audio streams is adjusted based on a distance between the second position to the first position (column 11, lines 27-32).  Volume rolls off as distance between the avatars increases, and as distance between the users increases, the volume stays constant until a reference distance is reached, when volume begins to drop off; how fast the sound drops off depends on a roll off factor, which is a coefficient built into the settings of the videoconferencing system or the client device, where a greater roll off factor will cause the volume to deteriorate more rapidly than a lesser one (column 11, lines 33-44).]  (NOTE: The roll off factor is equivalent to the “scaling factor.”)	
Leibovich, Hyndman, and Krol all teach systems with multiple participants in communication sessions and those systems are comparable to that of the instant application.  Because the three cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Leibovich and Hyndman, the use of a scaling factor for volume control in the session, as taught by Krol.  Such inclusion would have increased the mathematical precision of the volume controls for the benefit of the users, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Potentially Allowable Subject Matter
Claims 3-21 are objected to as being dependent upon a rejected base claim, 
but could potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, all the claims recite details about how the participants are positioned with respect to each other physically, the invitations of users to converse with each other contemporaneously, the relative volume of the conversations based on “virtual separation,” and other factors with respect to the virtual communications.  The cited prior art does not teach the exact details provided in the claim recitations, but these claims merely provide further evidence that the invention is directed to the abstract ideas of human activity and mathematical concepts.  Therefore, the claims would not be allowable if rewritten in independent form as now recited unless so other non-abstract idea aspect of the invention is presented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are also relevant to this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50
        (January 7, 2019) (hereinafter "Revised Guidance") 
        (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf)